Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/21 has been entered.
 	Claims 1, 4, 8, 11, 13, and 21 are amended.  Claims 1-14 and 21-26 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
Claims 1-3, 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2021/0012008 to Kim et al., hereinafter Kim in view of USP 7,716,276 to Ren et al., hereinafter Ren.  


As per claim 1, Kim teaches a system for secure over-the-air delivery of a firmware upgrade, comprising: 
an embedded device [Fig. 1, element 120] configured to receive the firmware upgrade (0033, 0037, and 0075); and 
a server having a memory configured to store a first key encryption key, the firmware upgrade and a firmware key and having a processor coupled to the memory (0039, 0049, and 0076), the processor being configured to: 
obtain the firmware upgrade (0069), the firmware key (0059 and 0061) and the first key encryption key [unique secret key 0064], 
encrypt the firmware upgrade using the firmware key (0061 and 0076), 
encrypt the firmware key with the first key encryption key (0064 and 0076), and transmit the encrypted firmware upgrade and the encrypted firmware key to the embedded device [0069 and 0075; the manager server prepares the updated firmware image as disclosed in fig 4.  It is sent to the embedded device 120 which it then stores after decryption].



As per claim 2, Kim teaches the memory is further configured to store a server private key, wherein the processor is further configured to: digitally sign the encrypted firmware upgrade and the encrypted firmware key prior to transmitting the encrypted firmware upgrade and the encrypted firmware key to the embedded device (0078 and 0072; shown that the server signs with its secret key and the embedded device checks the signature with the server’s public key).


As per claim 3, Kim teaches a controller device having a memory configured to store one or more key encryption keys (Fig. 1, 100) or a server public certificate (0049 and 0052) and having a processor configured to: establish a connection with the server using the one or more key encryption keys (0049); obtain the encrypted firmware upgrade and the encrypted firmware key (0069); verify the digital signature using the server public certificate (0072); establish a connection with the embedded device using the one or more key encryption keys (0053 and 0069); and provide the encrypted firmware upgrade and the encrypted firmware key to the embedded device (0073).


As per claim 7, Kim teaches the embedded device has a memory that is configured to store firmware and the first key encryption key and has a processor that is coupled to the memory (0037), the processor being configured to: obtain the encrypted firmware upgrade and the encrypted firmware key (0069); decrypt the encrypted firmware key using the first key encryption key (0064/0071 using the unique secret key embodiment); decrypt the encrypted firmware upgrade using the firmware key (0065); and update the firmware using the firmware upgrade (0073).

As per claim 8, Kim teaches an embedded device configured to receive the firmware upgrade; and 

encrypt the firmware upgrade using the firmware key (0061 and 0076), encrypt the firmware key with the session key (0064 and 0077), and 
send the encrypted firmware upgrade and the encrypted firmware key to the embedded device over a secure channel (0053) and based on the over-the-air delivery mode [0069 and 0075; the manager server prepares the updated firmware image as disclosed in fig 4.  It is sent to the embedded device 120 which it then stores after decryption].
Kim does not explicitly teach obtain from an embedded device, a firmware delivery request that includes an over-the-air delivery mode of the firmware upgrade from among a plurality of over-the-air delivery modes and delivering base on the over-the-air delivery mode.  Ren teaches from an embedded device, a firmware delivery request that includes an over-the-air delivery mode of the firmware upgrade from among a plurality of over-the-air delivery modes and delivering base on the over-the-air delivery mode (col. 7, lines 12-14, col. 8, lines 27-32, and col. 14, lines 101-14).  Ren teaches the mobile device through user control can request immediate download of a firmware or schedule the download at a later time.  The choices of when to download reads on the broad term “delivery mode”.  Ren also teaches embodiments including push and silent delivery modes to the embedded device.  Having multiples modes of delivery for firmware updates creates more granular user control.  The system can choose the best means of delivery.  Having choices in delivery does not yield unpredictable results.  The 

 As per claim 9, it is rejected for the same reasons as claim 2.

As per claim 10, Kim teaches the embedded device has a memory that is configured to store firmware and the first key encryption key and has a processor that is coupled to the memory (0037), the processor being configured to: verify the digital signature on the encrypted firmware upgrade and the encrypted firmware key (0072); decrypt the encrypted firmware key (0071 and 0064); decrypt the encrypted firmware upgrade using the firmware key (0065); and update the firmware using the firmware upgrade (0073).

As per claim 14, Kim teaches the processor is further configured to verify one or more immutable identifiers prior to transmitting the firmware upgrade to the embedded device (0043 and 0049).


Allowable Subject Matter
Claims 4-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-26 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431